Matter of Guity v Molia (2014 NY Slip Op 06825)
Matter of Guity v Molia
2014 NY Slip Op 06825
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
JEFFREY A. COHEN, JJ.


2014-06551

[*1]In the Matter of Paula F. Guity, petitioner,
vDenise F. Molia, etc., et al., respondents.
Paula F. Guity, Calverton, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Anthony J. Tomari of counsel), for respondents Denise F. Molia and Peter H. Mayer.
Kaufman Dolowich Voluck, LLP, New York, N.Y. (J. Robert MacAneney of counsel), respondent pro se and for respondent Michael V. DeSantis.
DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition and mandamus, inter alia,  to prohibit certain underlying civil actions from proceeding, and to compel the recusal of the respondent Denise F. Molia from presiding over the actions.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., CHAMBERS, HALL and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court